SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1205
KA 15-00110
PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

GENE D. RIVERS, DEFENDANT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR
DEFENDANT-APPELLANT.

KRISTYNA S. MILLS, DISTRICT ATTORNEY, WATERTOWN (NICOLE L. KYLE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Jefferson County Court (Kim H.
Martusewicz, J.), rendered September 26, 2014. The judgment convicted
defendant, upon his plea of guilty, of attempted aggravated criminal
contempt, unlawfully fleeing a police officer in a motor vehicle in
the third degree and resisting arrest.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of attempted aggravated criminal contempt
(Penal Law §§ 110.00, 215.52 [1]), unlawful fleeing a police officer
in a motor vehicle in the third degree (§ 270.25), and resisting
arrest (§ 205.30). We note at the outset that, as conceded by the
People, the uniform sentence and commitment form incorrectly reflects
that a post-incarceration period of conditional discharge was imposed,
and it therefore must be amended to correct that clerical error (see
generally People v Pitcher, 126 AD3d 1471, 1473-1474, lv denied 25
NY3d 1169).

     Defendant failed to preserve for our review his contentions that
his conventional plea of guilty to a lesser charge under the first
count of the indictment and his Alford pleas to crimes charged in the
sixth and seventh counts of the indictment were not knowingly and
voluntarily entered, inasmuch as defendant did not move to withdraw
his guilty plea or to vacate the judgment of conviction (see generally
People v Conceicao, 26 NY3d 375, 381; People v Jones, 114 AD3d 1239,
1242, lv denied 23 NY3d 1038, 25 NY3d 1166). This case does not fall
within the narrow exception to the preservation requirement (see
People v Lopez, 71 NY2d 662, 666; Jones, 114 AD3d at 1242).

     In any event, defendant’s challenges to County Court’s acceptance
                                 -2-                          1205
                                                         KA 15-00110

of his pleas are without merit. With respect to defendant’s
conviction under the first count of the indictment, we conclude that
the record affirmatively demonstrates that defendant understood the
nature and consequences of his plea (see Conceicao, 26 NY3d at 382-
384). We further note that “no factual colloquy was required inasmuch
as defendant pleaded guilty to a crime lesser than that charged”
(People v Richards, 93 AD3d 1240, 1240, lv denied 20 NY3d 1014; see
People v Harris, 125 AD3d 1506, 1507, lv denied 26 NY3d 929).

     Similarly, “the record establishes that defendant’s Alford plea
was ‘the product of a voluntary and rational choice, and the record
before the court contains strong evidence of actual guilt’ ” (People v
Smith, 26 AD3d 746, 747, lv denied 7 NY3d 763). Beyond that, the
record “shows that defendant was advised of his rights and that his
Alford plea . . . was knowingly, intelligently and voluntarily entered
with a full understanding of its consequences” (People v Alfieri, 201
AD2d 935, 935, lv denied 83 NY2d 908; see People v Clacks, 298 AD2d
846, 847, lv denied 99 NY2d 534). We note that the court specifically
advised defendant of the existence of a possible defense of
intoxication and elicited defendant’s knowing waiver of that defense
(see People v Petix, 234 AD2d 994, 995, lv denied 89 NY2d 1098).




Entered:   December 23, 2016                   Frances E. Cafarell
                                               Clerk of the Court